

115 HR 4605 IH: Unlocking Our Domestic LNG Potential Act
U.S. House of Representatives
2017-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4605IN THE HOUSE OF REPRESENTATIVESDecember 11, 2017Mr. Johnson of Ohio (for himself, Mr. Latta, Mr. Cramer, Mr. Flores, Mr. Cuellar, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal restrictions on the export and import of natural gas.
	
 1.Short titleThis Act may be cited as the Unlocking Our Domestic LNG Potential Act. 2.Import and Export of Natural GasSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended—
 (1)by striking subsections (a) through (c); (2)by redesignating subsections (e) and (f) as subsections (a) and (b), respectively;
 (3)by redesignating subsection (d) as subsection (c), and moving such subsection after subsection (b), as so redesignated;
 (4)in subsection (a), as so redesignated, by amending paragraph (1) to read as follows: (1) The Commission shall have the exclusive authority to approve or deny an application for the siting, construction, expansion, or operation of a facility to export natural gas from the United States to a foreign country or import natural gas from a foreign country, including an LNG terminal. Except as specifically provided in this Act, nothing in this Act is intended to affect otherwise applicable law related to any Federal agency’s authorities or responsibilities related to facilities to import or export natural gas, including LNG terminals.; and
 (5)by adding at the end the following new subsection:  (d)Nothing in this Act limits the authority of the President under the Constitution, the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the National Emergencies Act (50 U.S.C. 1601 et seq.), part B of title II of the Energy Policy and Conservation Act (42 U.S.C. 6271 et seq.), the Trading With the Enemy Act (50 U.S.C. App. 1 et seq.), or any other provision of law that imposes sanctions on a foreign person or foreign government (including any provision of law that prohibits or restricts United States persons from engaging in a transaction with a sanctioned person or government), including a foreign government that is designated as a state sponsor of terrorism, to prohibit imports or exports..
			